Citation Nr: 0902714	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-24 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected hoarseness and weak voice, 
secondary to paralysis of the right vocal cord.  

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected thryoidectomy.  

3.  Entitlement to special monthly compensation (SMC) based 
on the veteran having complete organic aphonia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran originally requested a videoconference hearing; 
however, she then withdrew her request.  Therefore,  her 
request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2007).

The Board notes that, at the veteran's April 2008 VA 
examination, the examiner described the scars that were a 
result of her thyroidectomy; therefore, the Board refers the 
issue of service connection for scars to the RO for further 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected hoarseness and weak voice, 
secondary to paralysis of the right vocal cord, is not shown 
to be manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy.  

3.  The service-connected thryoidectomy is not shown to be 
manifested by tachycardia, tremor, and increased pulse 
pressure or blood pressure.  

4.  The veteran is not shown to experience the loss of use of 
the organs of speech so as to constantly preclude 
communication by speech.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected hoarseness 
and weak voice, secondary to paralysis of the right vocal 
cord, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97 including 
Diagnostic Code 6516 (2008).  

2.  The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected thryoidectomy 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.119 
including  Diagnostic Codes 7903, 7914 (2008).  

3.  The criteria for special monthly compensation based on 
aphonia are not met.  38 U.S.C.A. § 1114 (West 2002); 38 
C.F.R. § 3.350 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising her that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the May 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2004 letter satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the June 2005 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in May 2008.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The RO notified the veteran of the requirements of Vazquez-
Flores in a May 2008 letter.  The Board finds that any 
arguable notice errors with regard to the second and third 
requirements of Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the "essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in March 2004 and 
April 2008.  

The veteran failed to appear to her Board hearing and 
therefore, her request is deemed withdrawn.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II. Analysis

A.  Service-connected disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran had a VA examination in March 2004, it was noted 
that she had a partial thyroidectomy and radical neck 
dissection in August 1953 and a total thyroidectomy in 
October 1953.  Also, a May 1993 private ENT note revealed 
that she was post operative total thyroidectomy and right 
radical neck dissection.  

On examination, the veteran exhibited hoarseness and a weak 
voice that worsened as the day progressed and she got tired.  
She also had audible sound with inspiration at times.  She 
had no current symptoms related to a thyroid condition and 
the last symptoms she had related to a calcium deficiency 
about 4 years earlier.  It was noted that she was on 
synthroid, dihydrotachsyterol, and oscal.  

In August 2005, the veteran's private physician stated that 
she was on suppressive doses of exogenous thyroid.  He noted 
that the veteran's dysphonia was substantially worse over the 
last five years and that she struggled to communicate.  
Additionally, it was exacerbated by changes in serum calcium, 
mucosal dryness, and seemingly safe medications.  

At the veteran's April 2008 VA examination, she had 
difficulty speaking and most days she could not speak above a 
whisper and at times she could not speak at all.  She had a 
weak voice that worsened as the day progressed and was 
hoarse.  

It was noted that she was not on current treatment for her 
voice.  She was on synthroid, calcitrol, maxzide, oscal, and 
slow magnesium for her thyroid and had no symptoms while on 
medication.  

On examination, her blood pressure was 120/50 and her pulse 
was 76.  She had a slight hand tremor; however, her hand 
grip, wrist strength, elbow strength, shoulder strength, and 
bilateral hip strength were normal.  

The veteran's private physician stated in May 2008 that the 
veteran's voice had gradually weakened over time and she now 
had substantial difficulty with communication, either in 
person or by telephone, and she could only converse one on 
one in a quiet environment.  


Service-connected hoarseness and weak voice

The May 2004 RO rating decision granted the veteran service 
connection and an initial 10 percent disability rating for 
hoarseness and weak voice, secondary to paralysis of the 
right vocal cord.  The veteran was granted a 10 percent 
disability rating under 38 C.F.R. § 4.97 Diagnostic Code 
6516.  

Under 38 C.F.R. § 4.97 Diagnostic Code 6516 a 10 percent 
rating is warranted when chronic laryngitis is manifested by 
hoarseness with inflammation of cords or mucous membrane.  

A 30 percent rating is warranted when chronic laryngitis is 
manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy.  

The Board notes that, under Diagnostic Code 6519, a 60 
percent disability rating is warranted when there is complete 
organic aphonia with constant inability to speak above a 
whisper is rated.  

A 100 percent disability rating is warranted when there is a  
constant inability to communicate by speech.  A Note states 
to evaluate incomplete aphonia as laryngitis, chronic 
(Diagnostic Code 6516).  

After a careful review of the veteran's private treatment 
records and VA examinations the Board finds that the 
veteran's service-connected hoarseness and weak voice, 
secondary to paralysis of the right vocal cord, is not shown 
to be manifested by thickening or nodules of cords, polyps, 
submucous infiltration or pre-malignant changes on biopsy and 
therefore, does not meet the criteria for a 30 percent 
rating.  

The Board finds that the veteran does not meet a higher 
disability rating under Diagnostic Code 6519 because there is 
no medical evidence that the veteran has a diagnosis of 
complete organic aphonia.  

The Board notes that in exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).   

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

Though the veteran's representative has asserted that she is 
eligible for extraschedular, the Board finds that after a 
careful review of her file that the criteria for 
extraschedular rating does not apply to  her service-
connected hoarseness and weak voice, secondary to paralysis 
of the right vocal cord.  

Based on the evidence, the Board finds that an initial rating 
in excess of 10 percent for the service-connected hoarseness 
and weak voice, secondary to paralysis of the right vocal 
cord is not warranted. 


Thryoidectomy

The May 2004 RO rating decision continued the veteran's 10 
percent disability rating for her service-connected 
thryoidectomy.  Which was granted under 38 C.F.R. § 4.119 
Diagnostic Codes 7914-7900.  

Diagnostic Code 7900 assigns a 10 percent evaluation where 
disability produces tachycardia, which may be intermittent, 
and tremors, or requires continuous medication for control.  

The next higher 30 percent evaluation contemplates disability 
that produces tachycardia, tremor and increased pulse 
pressure or blood pressure. A Note following Diagnostic Code 
7900 indicates that if ophthalmopathy is the sole finding, 
the disability should be evaluated based on impairment of 
vision field, diplopia or impairment of central visual 
acuity.  

Under Diagnostic Code 7914, malignant neoplasm of any 
specified part of the endocrine system is evaluated as 100 
percent disabling. The note following 38 C.F.R. § 4.119, 
Diagnostic Code 7914, requires the following.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, the 
disorder is rated on the basis of residuals.  

After careful review of the private treatment notes and VA 
examinations, discussed hereinabove, the Board finds that the 
service-connected thryoidectomy is not manifested by 
tachycardia, tremor and increased pulse pressure or blood 
pressure, and therefore, does not warrant an increased rating 
of 30 percent.  

The Board notes that in exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).   

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

Though the veteran's representative has asserted that she is 
eligible for extraschedular, the Board finds that, after a 
careful review of her file, that the criteria for 
extraschedular rating does not apply to her service-connected 
thryoidectomy.  

Based on the evidence, the Board finds that an increased 
rating in excess of 10 percent for the service-connected 
thryoidectomy is not warranted.  


II. Special Monthly Compensation

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.  

38 U.S.C.A. § 1114(k) provides for special monthly 
compensation if the veteran, as the result of service- 
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs, or one foot, or 
one hand, or both buttocks, or blindness of one eye, having 
only light perception, or has suffered complete organic 
aphonia with constant inability to communicate by speech, or 
deafness of both ears, having absence of air and bone 
conduction.  

After careful review of the veteran's claims file, to include 
her private treatment reports and her VA examinations, the 
Board finds that she does not have a diagnoses of aphonia.  
Without a diagnosis of complete organic aphonia with constant 
inability to communicate by speech, or deafness of both ears, 
having absence of air and bone conduction, the Board finds 
that SMC must be denied.  

As the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

An increased initial rating in excess of 10 percent for the 
service-connected hoarseness and weak voice, secondary to 
paralysis of the right vocal cord is denied.  

An increased rating in excess of 10 percent for the service-
connected thryoidectomy is denied.  

SMC for complete organic aphonia is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


